Citation Nr: 0410959	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  96-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a left 
knee scar.

3.  Entitlement to an effective date prior to June 30, 1993, for 
the grant of a 70 rating for PTSD.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 1969 
to March 1971.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the Los 
Angeles, California Regional Office (RO) which continued the zero 
percent rating then assigned for the veteran's service-connected 
left knee disorder and increased the rating for his service-
connected PTSD disability to 50 percent, effective June 30, 1993, 
the date of receipt of the veteran's increased rating claim.  In 
September 2000, the RO increased the rating for the left knee scar 
to 10 percent and increased the rating for PTSD to 70 percent, 
effective from June 30, 1993.  

In October 2001, following the award of TDIU in June 2001, the 
veteran filed a notice of disagreement with the effective date 
assigned.  In August 2002 the RO issued a statement of the case 
(SOC) on that matter.  The veteran did not perfect his appeal of 
that issue by filing a substantive appeal.  Hence, the issue of 
entitlement to an earlier effective date for TDIU is not before 
the Board.

The veteran was afforded a hearing before a local hearing officer 
in October 1996.  In March 2003 the Board contacted both the 
veteran and his attorney by letter to clarify whether he wished to 
have a hearing before a Veterans Law Judge.  They have not 
responded.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is required on 
your part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107.  Regulations implementing the VCAA have now been published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case. 

While a January 2002 letter advised the veteran of the VCAA, the 
letter dealt solely with an issue (earlier effective date for 
TDIU) not currently before the Board.   The veteran has not been 
adequately notified of the VCAA as it pertains to the instant 
claims.  Since the case is being remanded anyway, the opportunity 
presents itself for any VCAA notice deficiency to be corrected.  

A September 2000 letter from the Social Security Administration 
(SSA) to the veteran was submitted by facsimile in May 2001.  The 
letter reflects that the veteran was found to be disabled in 
February 1999.  The RO has not obtained the medical records which 
were the basis for the award of SSA benefits.  Such records may 
contain information pertinent to the veteran's claims; VA is 
obligated to obtain them.

In May 2001, the veteran alleged that his service-connected PTSD 
and left knee disorder had worsened.  He was last afforded VA 
[fee-basis] examinations for these two disabilities in June 2000.  
Hence, contemporaneous VA examinations to ascertain the current 
severity of the PTSD and left knee disorder are indicated.  The 
June 2000 mental disorders examination report shows that the 
veteran was taking prescribed medications (Zoloft and Haldol), 
suggesting that he receives ongoing treatment.  He has noted that 
he attends a PTSD group.  On September 1995 VA compensation and 
pension examination the veteran indicated that he was being 
afforded psychiatric treatment (to include counseling) at the VA 
Medical Center (VAMC) in West Los Angeles.  The most recent VA 
medical records of psychiatric treatment afforded the veteran in 
the claims file are dated in 1984.  There appears to have been no 
attempt to associate current treatment records with the veteran's 
claims file, and further development to obtain such records is 
clearly indicated.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, and 
such records may have bearing on the veteran's claims.  

The criteria for rating scars were revised effective August 30, 
2002 (during the instant appeal period).  The veteran must be 
advised of the changes.

In light of the foregoing, the case is REMANDED to the RO for the 
following:

1.  The veteran should be provided adequate notice of the VCAA as 
it pertains to each of his claims in full compliance with the 
statutory provisions, implementing regulations, all interpretative 
United States Court of Appeals for Veterans Claims decisions, etc.  

2.  The RO must provide the veteran notice of the revised criteria 
for rating skin disorders which became effective August 30, 2002.

3.  The veteran should be asked to identify all sources of medical 
treatment (VA and private) he received for his PTSD and left knee 
disability from June 1992 to the present.  He should specifically 
identify the medical professionals who are prescribing him 
medications (i.e., Zoloft and Haldol) for PTSD.  The RO should 
obtain copies of complete records from all treatment sources 
identified.

4.  The RO should obtain the veteran's complete medical records 
(to include counseling records) from the VAMC in West Los Angeles, 
California.  If any records sought are unavailable, it should be 
so certified.  

5.  The RO should arrange for the veteran to be afforded a VA 
psychiatric examination to ascertain the current severity of his 
PTSD.  His claims file must be reviewed by the examiner in 
conjunction with the examination.  All findings must be reported 
in detail.  The examiner must be furnished copies of criteria for 
rating PTSD in effect prior to, ("old") and from November 7, 1996 
("new").  The examiner must comment as to the presence or absence 
of each symptom and finding required for 70 and 100 percent 
ratings under both the "old" and "new" criteria.  The frequency 
and severity of each symptom found should be noted.  The examiner 
should explain the rationale for any opinion(s) given.

6.  The veteran should be afforded a VA examination to determine 
the current severity of the service-connected left knee scar.  His 
claims folder should be made available to the examiner for review 
in conjunction with the examination.  The examination report 
should consider all findings necessary to evaluate the claim under 
both the old and new criteria for rating skin disorders [in 
effective before and as of August 30, 2002].  The examiner must be 
provided copies of those criteria.

7.  The RO should then re-adjudicate the claims.  If any remains 
denied, the RO should issue an appropriate supplemental SOC, and 
give the veteran and his representative the opportunity to 
respond.  The case should then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



